CORNELL, J.
At the time the reference was made the pleadings were closed. Pursuant to defendant’s motion per' mission has been granted it to amend its answer. If the de' fendant takes advantage of this, there may be considerable pleading before the issues are again formulated.
Section 168 of the Practice Book (1934) authorizes the court, in its discretion, to allow amendments to pleadings in a cause even after a reference has been made, but stipulates that “such order for further pleadings shall not affect in any way the order of reference.” Of course, the state referee cannot hear the evidence until the pleadings are closed, but the purport of the rule quoted forbids that the cause be removed from him pending the formulation of the issues, once the case has been referred. The questions of law argued by counsel may proper' ly be presented later if they are then presented by a motion to revoke the reference for other reasons than a mere permission granted the defendant to amend its answer.
Motion denied.